
	
		II
		112th CONGRESS
		1st Session
		S. 573
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2011
			Mr. DeMint (for himself
			 and Mr. Graham) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To establish a harbor maintenance block grant program to
		  provide maximum flexibility to each State to carry out harbor maintenance and
		  deepening projects in the State, to require transparency for water resources
		  development projects carried out by the Corps of Engineers, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Corps of Engineers Reform Act of
			 2011.
		2.Table of
			 contents
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				TITLE I—Harbor maintenance reform
				Sec. 101. Purpose.
				Sec. 102. Definitions.
				Sec. 103. Funding.
				Sec. 104. Establishment of harbor maintenance block grant
				program.
				Sec. 105. Reports.
				Sec. 106. Lead agency.
				Sec. 107. Application and plan.
				Sec. 108. Effect on environmental laws.
				Sec. 109. Administration and enforcement.
				Sec. 110. Payments.
				Sec. 111. Audits.
				Sec. 112. Report by Secretary.
				Sec. 113. Allotments.
				Sec. 114. Amendments to Internal Revenue Code of
				1986.
				TITLE II—Water resources development
				Sec. 201. Definitions.
				Sec. 202. Corps transparency.
				Sec. 203. Water Resources Commission.
				Sec. 204. Funding.
			
		IHarbor
			 maintenance reform
			101.PurposeThe purpose of this title is to establish a
			 harbor maintenance block grant program to provide the maximum flexibility to
			 each State to carry out harbor maintenance and deepening projects in the
			 State.
			102.DefinitionsExcept as otherwise specifically provided,
			 in this title:
				(1)Harbor
			 maintenanceThe term harbor maintenance means any
			 project directly related to the operations and maintenance of a harbor,
			 including additional development of a harbor.
				(2)Lead
			 agencyThe term lead agency means the agency
			 designated under section 106(a).
				(3)SecretaryThe
			 term Secretary means the Secretary of the Army, acting through the
			 Chief of Engineers.
				(4)StateThe
			 term State means—
					(A)a State;
					(B)the District of
			 Columbia;
					(C)the Commonwealth
			 of Puerto Rico; and
					(D)any other
			 territory or possession of the United States.
					103.FundingThe harbor maintenance block grant program
			 established under section 104 shall be funded from the State Harbor Maintenance
			 Block Grant Account established under section 9505 of the Internal Revenue Code
			 of 1986.
			104.Establishment
			 of harbor maintenance block grant programThe Secretary shall establish a program to
			 make grants to States in accordance with this title to carry out harbor
			 maintenance and deepening projects located in participating States in
			 accordance with the priorities determined by each participating State,
			 including operations and maintenance, investigations, site infrastructure
			 improvements, and new construction projects at harbors.
			105.Reports
				(a)In
			 generalTo be eligible to receive and expend amounts for a fiscal
			 year under this title, a State shall prepare and submit to the Secretary a
			 report describing the activities that the State intends to carry out using
			 amounts received under this title, including information on the types of
			 activities to be carried out.
				(b)Availability
			 and commentA report under subsection (a) shall be made public
			 within the State in such a manner as to facilitate comment by any person
			 (including any Federal or other public agency) during the development of the
			 report and after the completion of the report.
				(c)Revision
					(1)In
			 generalThe report shall be revised throughout the year as may be
			 necessary to reflect substantial changes in the activities assisted using
			 amounts provided under this title.
					(2)Availability
			 and commentAny revision in the report shall be subject to
			 subsection (b).
					(d)No additional
			 reportsThe Secretary may not impose any reporting requirements
			 on States to carry out this title that are in addition to the reports
			 specifically required under this title.
				106.Lead
			 agency
				(a)DesignationThe
			 chief executive officer of a State that seeks to receive a grant under this
			 title shall designate, in an application submitted to the Secretary under
			 section 107, an appropriate State agency that complies with subsection (b) to
			 act as the lead agency for the State.
				(b)Duties
					(1)In
			 generalThe lead agency shall—
						(A)administer,
			 directly or through other State agencies, the financial assistance received
			 under this title by the State;
						(B)develop the State
			 plan to be submitted to the Secretary under section 107(a)(2);
						(C)in conjunction
			 with the development of the State plan, hold at least 1 hearing in the State to
			 provide to the public an opportunity to comment on the State plan; and
						(D)coordinate the
			 implementation of harbor maintenance projects under this title with applicable
			 Federal, State, and local agencies.
						(2)Development of
			 planIn the development of the State plan described in paragraph
			 (1)(B), the lead agency shall consult with appropriate representatives of units
			 of general purpose local government on issues relating to the State
			 plan.
					107.Application
			 and plan
				(a)ApplicationTo
			 be eligible to receive assistance under this title, a State shall prepare and
			 submit to the Secretary an application at such time, in such manner, and
			 containing such information as the Secretary shall by rule require,
			 including—
					(1)an assurance that
			 the State will comply with the requirements of this title; and
					(2)a State plan that
			 meets the requirements of subsection (b).
					(b)Requirements of
			 a plan
					(1)Lead
			 agencyThe State plan shall identify the lead agency.
					(2)Use of block
			 grant fundsThe State plan shall provide that the State shall use
			 the amounts provided to the State for each fiscal year under this title to
			 carry out harbor maintenance and deepening projects.
					(c)Approval of
			 applicationThe Secretary shall approve an application that
			 satisfies the requirements of this section.
				108.Effect on
			 environmental lawsNothing in
			 this title affects, alters, or modifies any provisions of applicable Federal
			 environmental laws (including regulations).
			109.Administration
			 and enforcement
				(a)AdministrationThe
			 Secretary shall—
					(1)coordinate all
			 activities of the Department of Defense relating to harbor maintenance
			 activities, and, to the maximum extent practicable, coordinate the activities
			 with similar activities of other Federal entities; and
					(2)provide technical
			 assistance to assist States in carrying out this title, including assistance on
			 a reimbursable basis.
					(b)Enforcement
					(1)Review of
			 compliance with State planThe Secretary shall—
						(A)review and
			 monitor State compliance with—
							(i)this title;
			 and
							(ii)the plan
			 approved under section 107(c) for the State; and
							(B)have the power to
			 terminate payments to the State in accordance with paragraph (2).
						(2)Noncompliance
						(A)In
			 general
							(i)ApplicationThis
			 subparagraph applies if the Secretary, after reasonable notice to a State and
			 opportunity for a hearing, finds that—
								(I)there has been a
			 failure by the State to comply substantially with any provision or requirement
			 set forth in the plan approved under section 107(c) for the State in a manner
			 that constitutes fraud or abuse; or
								(II)in the operation
			 of any program or activity for which assistance is provided under this title,
			 there is a failure by the State to comply substantially with any provision of
			 this title in a manner that constitutes fraud or abuse.
								(ii)NoticeIf
			 the Secretary makes the finding described in subclause (I) or (II) of clause
			 (i), the Secretary shall notify the State of the finding and that no further
			 payments will be made to the State under this title (or, in the case of
			 noncompliance in the operation of a program or activity, that no further
			 payments to the State will be made with respect to the program or activity)
			 until the Secretary is satisfied that there is no longer any such failure to
			 comply or that the noncompliance will be promptly corrected.
							(B)Additional
			 sanctionsIn the case of a finding of noncompliance made pursuant
			 to subparagraph (A), the Secretary may, in addition to imposing the sanctions
			 described in subparagraph (A), impose other appropriate sanctions, including
			 recoupment of funds improperly expended for purposes prohibited or not
			 authorized by this title, and disqualification from the receipt of financial
			 assistance under this title.
						(C)NoticeThe
			 notice required under subparagraph (A) shall include specific identification of
			 any additional sanction being imposed under subparagraph (B).
						(3)ProceduresThe
			 Secretary shall establish by regulation procedures for—
						(A)receiving,
			 processing, and determining the validity of complaints concerning any failure
			 of a State to comply with the State plan or any requirement of this title;
			 and
						(B)imposing
			 sanctions under this section.
						110.Payments
				(a)In
			 General
					(1)PaymentsA
			 State that has an application approved by the Secretary under section 107(c)
			 shall be entitled to a payment under this section for each fiscal year in an
			 amount that is equal to the allotment of the State under section 113 for the
			 fiscal year.
					(2)State
			 entitlementSubject to the availability of funds under section
			 103, this title—
						(A)constitutes
			 budget authority in advance of appropriations Acts; and
						(B)represents the
			 obligation of the Federal Government to provide for the payment to States of
			 the amount described in paragraph (1).
						(b)Method of
			 payment
					(1)In
			 generalSubject to paragraph (2), the Secretary may make payments
			 to a State in installments, in advance, or by way of reimbursement, with
			 necessary adjustments on account of overpayments or underpayments, as the
			 Secretary may determine.
					(2)LimitationThe
			 Secretary may not make the payments in a manner that prevents the State from
			 complying with section 107.
					111.Audits
				(a)RequirementAfter
			 the close of each program period covered by an application approved under
			 section 107(c), a State shall audit—
					(1)the expenditures
			 of the State during the program period from amounts received under this title;
			 and
					(2)the maintenance
			 by the State of unexpended amounts received by the State under this
			 title.
					(b)Independent
			 AuditorAn audit under this section shall be conducted—
					(1)by an entity that
			 is independent of any agency administering activities that receive assistance
			 under this title; and
					(2)in accordance
			 with generally accepted auditing principles.
					(c)SubmissionNot
			 later than 30 days after the completion of an audit under this section, the
			 State shall submit a copy of the audit to the legislature of the State and to
			 the Secretary.
				(d)Repayment of
			 amounts
					(1)In
			 generalExcept as provided in paragraph (2), each State shall
			 repay to the United States any amounts made available to the State under this
			 title and determined through an audit under this section—
						(A)to have been
			 expended in a manner that constitutes fraud or abuse; or
						(B)to remain
			 unexpended as a result of fraud or abuse.
						(2)Offset to
			 amountsAs an alternative to requiring repayment of amounts under
			 paragraph (1), the Secretary may offset the amounts required to be repaid
			 against any other amounts to which the State is or may be entitled under this
			 title.
					112.Report by
			 SecretaryNot later than 60
			 days after the date of enactment of this Act, and annually thereafter, the
			 Secretary shall submit to the appropriate committees of Congress a report that
			 contains—
				(1)a summary and analysis of the data and
			 information provided to the Secretary in the State audits submitted under
			 section 111; and
				(2)an assessment, and if appropriate,
			 recommendations for Congress concerning efforts that should be undertaken to
			 improve harbor maintenance in the United States.
				113.Allotments
				(a)In
			 generalFor each fiscal year, the Secretary shall allot to each
			 participating State an amount that is equal to the proportion that—
					(1)the amounts
			 collected in the State for deposit in the State Harbor Maintenance Block Grant
			 Account for that fiscal year in accordance with section 9505 of the Internal
			 Revenue Code of 1986; bears to
					(2)the total amount
			 of funds in the State Harbor Maintenance Block Grant Account in that fiscal
			 year.
					(b)Insufficient
			 fundsIf the Secretary finds that the total amount of allotments
			 to which States would otherwise be entitled for a fiscal year under subsection
			 (a) will exceed the amount of funds available to provide the allotments for the
			 fiscal year, the Secretary shall reduce the allotments made to States under
			 this subsection, on a pro rata basis, to the extent necessary to allot under
			 this subsection a total amount that is equal to the funds that will be made
			 available.
				114.Amendments to
			 Internal Revenue Code of 1986
				(a)In
			 generalSubsection (c) of section 9505 of the Internal Revenue
			 Code of 1986 is amended by striking Amounts and inserting
			 Except as provided in subsection (d), amounts.
				(b)State block
			 grantsSection 9505 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						(d)Establishment
				of State block grant account
							(1)Creation of
				accountThere is established in the Harbor Maintenance Trust Fund
				a separate account to be known as the State Harbor Maintenance Block
				Grant Account consisting of such amounts as may be transferred or
				credited to the State Harbor Maintenance Block Grant Account as provided in
				this section or section 9602(b).
							(2)Transfers to
				State Harbor Maintenance Block Grant AccountThe Secretary shall
				transfer to the State Harbor Maintenance Block Grant Account the electing State
				amount of the amounts appropriated to the Harbor Maintenance Trust Fund under
				subsection (b).
							(3)Expenditures
				from AccountExcept as provided in paragraph (4), amounts in the
				State Harbor Maintenance Block Grant Account shall be available for making
				expenditures to fund the harbor maintenance block grant program authorized by
				the Corps of Engineers Reform Act of
				2011. The Secretary shall, from time to time, transfer such
				amounts to such accounts as are identified by the Secretary of the Army, acting
				through the Chief of Engineers, for the purpose of making such
				expenditures.
							(4)Limitations
								(A)Non-electing
				StatesAmounts in the State Harbor Maintenance Block Grant
				Account shall not be used for making any payment to a State, or for making
				expenditures within a State, unless such State is an electing State.
								(B)Reservation of
				administrative costs
									(i)In
				generalThe expenditures under subsection (c)(3) shall be borne
				by the State Harbor Maintenance Block Grant Account and the General Account in
				proportion to the respective amounts of the revenues transferred under this
				section to the State Harbor Maintenance Block Grant Account and the General
				Account (after the application of paragraph (2)).
									(ii)ReservationThe
				amounts required to bear the State Harbor Maintenance Block Grant Account's
				share of the expenditures under clause (i) shall be reserved for such purpose
				and shall not be used to make any other expenditures.
									(iii)General
				AccountFor purposes of this subparagraph, the term General
				Account means the portion of the Harbor Maintenance Trust Fund which is
				not the State Harbor Maintenance Block Grant Account.
									(5)DefinitionsFor
				purposes of this subsection—
								(A)Electing State
				amountThe term electing State amount means the
				portion of the amounts appropriated to the Harbor Maintenance Trust Fund under
				subsection (b) which is equivalent to the taxes received in the Treasury under
				section 4461 which are collected from ports in electing States.
								(B)Electing
				StateThe term electing State means a State that has
				elected (by submission of the application required under section 107 of the
				Corps of Engineers Reform Act of
				2011) to participate in the harbor maintenance block grant
				program authorized by the Corps of Engineers
				Reform Act of 2011.
								(6)Coordination
				with Trust Fund expendituresExpenditures under paragraphs (1)
				and (2) of subsection (c) shall not be made to, or for projects located within,
				any State which is an electing
				State.
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 appropriated or transferred to the Harbor Maintenance Trust Fund under section
			 9505 of the Internal Revenue Code of 1986 after the date of the enactment of
			 this Act.
				IIWater resources
			 development
			201.DefinitionsIn this title:
				(1)CommissionThe
			 term Commission means the Water Resources Commission established
			 by section 203.
				(2)SecretaryThe
			 term Secretary means the Secretary of the Army, acting through the
			 Chief of Engineers.
				202.Corps
			 transparency
				(a)Annual
			 publication of authorized projects
					(1)In
			 generalThe Secretary shall publish annually a list describing
			 each authorized water resources project of the Corps of Engineers in the
			 Federal Register and on a publically available website.
					(2)ContentsFor
			 each authorized water resources project, the list described in paragraph (1)
			 shall include—
						(A)the date on which
			 the water resources project was authorized; and
						(B)the amount of
			 Federal funds, if any, provided to the water resources project during the 5
			 years immediately preceding the date on which the list described in paragraph
			 (1) is published.
						(3)Report to
			 CongressThe Secretary shall submit the list described in
			 paragraph (1) to—
						(A)the Committees on
			 Environment and Public Works and Appropriations of the Senate; and
						(B)the Committees on
			 Transportation and Infrastructure and Appropriations of the House of
			 Representatives.
						(b)Publication of
			 deauthorized projects
					(1)In
			 generalNot later than 90 days after date of the enactment of
			 this Act, the Secretary shall publish a list describing each water resources
			 study or project of the Corps of Engineers that is no longer authorized.
					(2)ContentsFor
			 each water resources study or project described in paragraph (1), the list
			 described in paragraph (1) shall include—
						(A)the date on which
			 the water resources study or project was authorized; and
						(B)the amount of
			 Federal funds, if any, provided to the water resources study or project for the
			 5 years immediately following the date on which that study or project was
			 authorized.
						(3)Report to
			 CongressThe Secretary shall submit the list described in
			 paragraph (1) to—
						(A)the Committees on
			 Environment and Public Works and Appropriations of the Senate; and
						(B)the Committees on
			 Transportation and Infrastructure and Appropriations of the House of
			 Representatives.
						203.Water Resources
			 Commission
				(a)Establishment
			 of Commission
					(1)EstablishmentThere
			 is established a commission, to be known as the Water Resources
			 Commission, to prioritize water resources projects in the United
			 States.
					(2)Membership
						(A)Composition
							(i)In
			 generalThe Commission shall be composed of 11 members, of
			 whom—
								(I)1 member shall be
			 appointed by the President;
								(II)1 member shall
			 be appointed by the Speaker of the House of Representatives;
								(III)1 member shall
			 be appointed by the majority leader of the Senate; and
								(IV)8 members shall
			 be appointed in accordance with clause (ii) by the Speaker of the House of
			 Representatives and the majority leader of the Senate, in consultation with the
			 minority leader of the House of Representatives and the minority leader of the
			 Senate.
								(ii)Restrictions
								(I)In
			 generalSubject to subclause (II), each of the 8 members
			 appointed under clause (i)(IV) shall represent 1 of the following Corps of
			 Engineers geographical divisions:
									(aa)Great Lakes
			 & Ohio River Division.
									(bb)Mississippi
			 Valley Division.
									(cc)North Atlantic
			 Division.
									(dd)Northwestern
			 Division.
									(ee)Pacific Ocean
			 Division.
									(ff)South Atlantic
			 Division.
									(gg)South Pacific
			 Division.
									(hh)Southwestern
			 Division.
									(II)Geographical
			 representationNot more than 2 of the members appointed under
			 clause (i)(IV) shall represent the same Corps of Engineers geographical
			 division described in subclause (I).
								(B)Qualifications
							(i)In
			 generalSubject to clause (ii), members shall be appointed to the
			 Commission from among individuals who—
								(I)(aa)are knowledgeable in
			 the fields of navigation, water infrastructure, or natural resources; or
									(bb)are recognized as having expertise in
			 project management or cost-benefit analysis; and
									(II)while serving on
			 the Commission, do not hold any other position as an officer or employee of the
			 United States, except as a retired officer or retired civilian employee of the
			 United States.
								(ii)RequirementAt
			 least 1 of the members under subparagraph (A) shall have knowledge of safety
			 issues relating to water resources projects carried out by the Corps of
			 Engineers.
							(C)Date of
			 appointmentsThe members of the Commission shall be appointed
			 under subparagraph (A) not later than 90 days after the date of enactment of
			 this Act.
						(3)Term;
			 vacancies
						(A)TermA
			 member shall be appointed for the life of the Commission.
						(B)VacanciesA
			 vacancy in the Commission—
							(i)shall not affect
			 the powers of the Commission; and
							(ii)shall be filled
			 not later than 30 days after the date on which the vacancy occurs, in the same
			 manner as the original appointment was made.
							(4)Initial
			 meetingNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold the
			 initial meeting of the Commission.
					(5)MeetingsThe
			 Commission shall meet at the call of—
						(A)the Chairperson;
			 or
						(B)the majority of
			 the members of the Commission.
						(6)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.
					(7)Chairperson and
			 vice chairpersonThe Commission shall select a Chairperson and
			 Vice Chairperson from among the members of the Commission.
					(b)Duties of
			 Commission
					(1)Prioritization
			 of water resources projects
						(A)In
			 generalIn accordance with this section, the Commission shall
			 make recommendations for the means by which to prioritize water resources
			 projects of the Corps of Engineers and prioritize water resources projects of
			 the Corps of Engineers that are not being carried out under a continuing
			 authorities program.
						(B)ReportNot
			 later than 1 year after the date of enactment of this Act, the Commission shall
			 submit to Congress a report containing the recommendations and prioritization
			 method required under this paragraph.
						(C)RecommendationsThe
			 report shall include recommendations for—
							(i)a
			 process of regularized prioritization assessments that ensures continuity in
			 project prioritization rankings and the inclusion of newly authorized
			 projects;
							(ii)a
			 process to prioritize water resources projects across project type; and
							(iii)a
			 method of analysis, with respect to the prioritization process, of recreation
			 and other ancillary benefits resulting from the construction of Corps of
			 Engineers projects.
							(D)Project
			 inclusionsThe report shall include, at a minimum, each water
			 resources project authorized for study or construction on or before the date of
			 enactment of this Act.
						(E)Prioritization
			 requirements
							(i)In
			 generalEach project described in the report shall be categorized
			 by project type and be classified into a tier system of descending priority, to
			 be established by the Commission, in a manner that reflects the extent to which
			 the project achieves project prioritization criteria established under
			 subparagraph (F).
							(ii)Multipurpose
			 projectsEach multipurpose project described in the report shall
			 be classified—
								(I)by the project
			 type that best represents the primary project purpose, as determined by the
			 Commission; and
								(II)into the tier
			 system described in clause (i) within that project type.
								(iii)Tier system
			 requirementsIn establishing a tier system under clause (i), the
			 Commission shall ensure that each tier—
								(I)is limited to
			 total authorized project costs of $5,000,000,000; and
								(II)includes not
			 more than 100 projects.
								(iv)BalanceThe
			 Commission shall seek, to the maximum extent practicable, a balance between the
			 water resource needs of all States, regardless of the size or population of a
			 State.
							(F)Project
			 prioritization criteriaIn preparing the report, the Commission
			 shall prioritize each water resources project of the Corps of Engineers based
			 on the extent to which the project meets at least the following criteria and
			 such additional criteria as the Commission may fully explain in the
			 report:
							(i)For
			 flood damage reduction projects, the extent to which such a project—
								(I)addresses
			 critical flood damage reduction needs of the United States, including by
			 reducing the risk of loss of life;
								(II)avoids
			 increasing risks to human life or damages to property in the case of large
			 flood events; and
								(III)avoids adverse
			 environmental impacts or produces environmental benefits.
								(ii)For navigation
			 projects, the extent to which such a project—
								(I)addresses
			 priority navigation needs of the United States, including by having a high
			 probability of producing the economic benefits projected with respect to the
			 project and reflecting regional planning needs, as applicable; and
								(II)avoids adverse
			 environmental impacts.
								(iii)For
			 environmental restoration projects, the extent to which such a project
			 addresses priority environmental restoration needs of the United States,
			 including by restoring the natural hydrologic processes and spatial extent of
			 an aquatic habitat, while being, to the maximum extent practicable,
			 self-sustaining.
							(2)AvailabilityThe
			 report prepared under this subsection shall be—
						(A)published in the
			 Federal Register; and
						(B)submitted
			 to—
							(i)the
			 Committees on Environment and Public Works and Appropriations of the Senate;
			 and
							(ii)the Committees
			 on Transportation and Infrastructure and Appropriations of the House of
			 Representatives.
							(c)Powers of
			 Commission
					(1)HearingsThe
			 Commission shall hold such hearings, meet and act at such times and places,
			 take such testimony, administer such oaths, and receive such evidence as the
			 Commission considers advisable to carry out this section.
					(2)Information
			 from Federal agencies
						(A)In
			 generalThe Commission may secure directly from a Federal agency
			 such information as the Commission considers necessary to carry out this
			 section.
						(B)Provision of
			 informationOn request of the Chairperson of the Commission, the
			 head of the Federal agency shall provide the information to the
			 Commission.
						(3)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
					(4)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other agencies of the Federal
			 Government.
					(d)Commission
			 personnel matters
					(1)Compensation of
			 membersA member of the Commission shall serve without pay, but
			 shall be allowed a per diem allowance for travel expenses, at rates authorized
			 for an employee of an agency under subchapter I of chapter 57 of title 5,
			 United States Code, while away from the home or regular place of business of
			 the member in the performance of the duties of the Commission.
					(2)Staff
						(A)In
			 generalThe Chairperson of the Commission may, without regard to
			 the civil service laws, including regulations, appoint and terminate an
			 executive director and such other additional personnel as are necessary to
			 enable the Commission to perform the duties of the Commission.
						(B)Confirmation of
			 executive directorThe employment of an executive director shall
			 be subject to confirmation by a majority of the members of the
			 Commission.
						(C)Compensation
							(i)In
			 generalExcept as provided in clause (ii), the Chairperson of the
			 Commission may fix the compensation of the executive director and other
			 personnel without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53 of title 5, United States Code, relating to classification of
			 positions and General Schedule pay rates.
							(ii)Maximum rate
			 of payIn no event shall any employee of the Commission (other
			 than the executive director) receive as compensation an amount in excess of the
			 maximum rate of pay for Executive Level IV under section 5315 of title 5,
			 United States Code.
							(3)Detail of
			 Federal government employees
						(A)In
			 generalAn employee of the Federal Government may be detailed to
			 the Commission without reimbursement.
						(B)Civil service
			 statusThe detail of a Federal employee shall be without
			 interruption or loss of civil service status or privilege.
						(4)Procurement of
			 temporary and intermittent servicesOn request of the Commission,
			 the Secretary, acting through the Chief of Engineers, shall provide, on a
			 reimbursable basis, such office space, supplies, equipment, and other support
			 services to the Commission and staff of the Commission as are necessary for the
			 Commission to carry out the duties of the Commission under this section.
					(e)TerminationThe Commission shall terminate on the date
			 that is 90 days after the date on which the final report of the Commission is
			 submitted under subsection (b).
				204.Funding
				(a)Funding
					(1)In
			 generalIn carrying out this title, the Commission shall use
			 funds made available for the general operating expenses of the Corps of
			 Engineers.
					(2)Priority water
			 resources projectsIn carrying out the water resources projects
			 prioritized by the Commission under section 203(b), the Secretary shall use
			 funds made available to the Corps of Engineers.
					(b)Use of
			 Commission report by Secretary
					(1)In
			 generalThe Secretary shall use the priority recommendations
			 described in the report under section 203(b) as a means of allocating amounts
			 appropriated under subsection (a)(2).
					(2)ExceptionThe
			 Secretary may deviate from the priority recommendations in the report under
			 section 203(b) by advancing the priority of a project only if the Secretary
			 determines that—
						(A)the project is
			 vital to the national interest of the United States; and
						(B)failure to
			 complete the project would cause significant harm and expense to the United
			 States.
						(c)Reports
					(1)In
			 generalFor each fiscal year, the Secretary shall submit to the
			 committees described in paragraph (2), and make available to the public on the
			 Internet, a report that lists, for the year covered by the report—
						(A)the water
			 resources projects that receive funding and are carried out in accordance with
			 section 203(b); and
						(B)the water
			 resources projects that receive funding and are carried out on a
			 project-by-project basis through line items contained in appropriations
			 Acts.
						(2)CommitteesThe
			 committees referred to in paragraph (1) are—
						(A)the Committees on
			 Environment and Public Works and Appropriations of the Senate; and
						(B)the Committees on
			 Transportation and Infrastructure and Appropriations of the House of
			 Representatives.
						
